Citation Nr: 1508335	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  14-18 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified before the undersigned at a videoconference hearing in July 2014.  A transcript of this hearing is associated with the claims file.

Although the Veteran initially filed a claim of entitlement to service connection for PTSD to include anxiety and depression, as reflected on the title page the Board has restyled the issue to include any potentially relevant psychiatric claims raised in the record, which includes PTSD, anxiety and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has reviewed the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of entitlement to service connection for an acquired psychiatric disability to include PTSD, anxiety and depression.  She claims she was sexually harassed and assaulted during service and that she continues to have nightmares about the service incident.  The RO conceded in the July 2013 rating decision that the service personnel and treatment records are positive for markers that would lead to the reasonable conclusion that a sexually traumatic event occurred in service.  

The Veteran was afforded a VA examination in relation to her claim in April 2013.  She reported a history of being sexually abused between the ages of 11 and 13, as well as being sexually traumatized while on active duty.  Following this examination the examiner diagnosed a psychotic disorder not otherwise specified, and opined that the disability was less likely as not caused by or a result of military sexual trauma.  The April 2013 VA examiner found that the Veteran did not have more than one diagnosed mental disorder.  

The evidence, however, includes a September 2012 outpatient treatment record which shows a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  The record also shows that major depressive disorder was diagnosed in several 2013 and 2014 treatment records.  In April 2014, diagnoses under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)  of a major depressive disorder and personality disorder not otherwise specified were given.  It was also noted that the Veteran reported some symptoms of PTSD in the session (intrusive memories of military sexual trauma, nightmares, emotional reactivity to reminders, and avoidance of discussing military sexual trauma).

Although the Veteran was afforded a VA examination in relation to her claim in April 2013, contrary to that report the record shows that she has been diagnosed with more than one psychiatric disorder.  Given that the Board is required to address the etiology of all psychiatric disorders diagnosed since a claim was filed, McClain v. Nicholson, 21 Vet. App. 319 (2009), the Board finds that another examination is warranted to determine the nature and etiology of any diagnosed psychiatric disability to include whether the disorder is related to service.  On remand, ongoing VA and private treatment records should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record any outstanding VA outpatient treatment records related to the Veteran's psychiatric disability.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to her psychiatric disability.  All attempts to procure such records must be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any current psychiatric disorders.  As to each and every psychiatric disorder diagnosed at the examination, or diagnosed in the record at any time since November 2012, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to service to include military sexual trauma.  The examiner must be provided access to the appellant's claims folder, VBMS file, and Virtual VA file.  The examiner must specifically acknowledge reviewing all pertinent documents in each of those files.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

3. The Veteran is to be notified that it is her responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

4. The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5. Thereafter, the AOJ should readjudicate the claim.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




